UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                             No. 01-30526




                    PELLERIN CONSTRUCTION, INC.,

                                                Plaintiff - Appellant,

                                VERSUS

   CROMPTON CORPORATION, formerly known as CK Witco Corp; FLUOR
DANIEL, formerly known as Fluor Daniel, Inc., a Division of Fluor
Enterprises, Inc.,
                                              Defendants        -
Appellees.




           Appeal from the United States District Court
        For the Eastern District of Louisiana, New Orleans
                            00-CV-465-R


                             May 21, 2002


Before DAVIS, BARKSDALE and EMILIO M. GARZA, Circuit Judges

PER CURIAM:*

      After reviewing the summary judgment record in this case along

with the briefs of the parties and argument of counsel, we are

persuaded   that   the   district   court   correctly   granted   summary

judgment in favor of appellees.       Therefore, for essentially the



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
reasons stated by the district court in its careful Order and

Reasons dated April 11, 2000, its judgment is affirmed.

     AFFIRMED.




                                2